PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/718,197
Filing Date: 18 Dec 2019
Appellant(s): Lin, Guangsheng



__________________
Guangsheng LIN
Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On pages 12-14 in the ARGUMENT, the Appellant argued with respect to the rejection based on 35 USC §101 of the claim 21 and similar claims in substance: 
(A) “The present application can help them successfully input Chinese characters on a computer at the beginning of learning Chinese characters and then look up the Chinese characters and information relating to the Chinese characters on the computer for making their study easier….Every Chinese language learners can judge whether it is a practical/useful application. Therefore, the present application is statutory subject matter….Therefore, no matter whether being new, the Chinese character information input/recording method of the present application is statutory subject matter….The new Chinese character information input/recording technology, namely the present application, has a practical/useful application for a Chinese character beginner to record/input Chinese characters on computers and is statutory subject-matter.” 

In response to Arguments in (A), the claim invention is directed to human activities of splitting a Chinese character or human organization of the Chinese character stroke orders. Although the stroke orders may be demonstrated by a teacher to students by way of splitting to 

A) The claim invention is directed to subjective idea of a person. 
Appellant’s allegation that the claim invention is statutory subject matter is unfounded. Appellant failed to even mention the examination report made by Chinese Intellectual Office with respect to CN2013800116425 (see the second non-patent literature document in the IDS filed 7/23/2020). For example, in the examination report of the 11 pages of the non-patent literature, the Chinese examiners assert that the recognition of the stroke orders of the Chinese characters is determined completely by the subjective idea of a person…the method is characterized in that the Chinese character structure is split according to the rules made by people, the order of recording is defined by people and therefore the technical means is not adopted (Ref. Page 2 of the 11 pages document). The human-determined stroke orders can be exemplified in “a step for determining Chinese character stroke orders” of the claim invention. 

B) The claimed table of Chinese character stroke order special situation is directed to subjective idea of a person. 
Moreover, at least the base claim 21 recites “the table of Chinese character stroke order special situation comprises Chinese character structures which are processed according to the Chinese character stroke order quickly determining method but determined stroke orders are 
First of all, the table of Chinese character stroke order special situation is subject to human subjective opinion as to whether the determined stroke orders are the same or different from the standard stroke orders. In other words. The table of Chinese character stroke order special situation is not objective measurable and must be changed in the process of the claim invention when the claimed method is applied to the changed set of the Chinese characters. As a result, appellant’s claim invention is a variable function of a human specified subjective table of Chinese character stroke order special situation. 
Secondly, appellant claim invention is a variable function of the given Chinese character or the given set of Chinese characters for splitting. When the method is applied to a different Chinese character or a different set of Chinese characters, the stroke orders cannot be determined. Otherwise, even if the method can determine a desired stroke orders, the stroke orders are determined by the method are often different from the standard stroke orders set by the government. The table of Chinese character stroke order special situation must be changed from a predetermined reference table to prevent the Chinese character to be unnecessarily processed. Moreover, the table of Chinese character stroke order special situation is modified during the process of handling for the different Chinese character or the different set of Chinese characters. As such, the claim invention cannot be objective measurable, and the table of Chinese character stroke order special situation is specified by the human for a given few Chinese characters to be processed by the claim invention. 

For the sake of explanation to those people who has little knowledge of Chinese, the claim invention for splitting a Chinese character draws in parallel with splitting an English character with a fixed set of split rules specified by a person. In a non-limiting example, a letter “K” can be split with a fixed set of two split rules, i.e., a vertical split rule and a horizontal split rule {|, ⸺} in order to determine the stroke orders for the letter “K”. The first split rule {|} is applied to the letter “K” to produce two parts including the first part of the first stroke {|} and the second part including the second and third strokes {/, \}. The second split rule {⸺} is applied to the second part to separate the second part into the second stroke and the third stroke so that the stroke orders of the letter “K” is obtained as {|, /, \}. The stroke orders are subjectively determined in this process. The process of determining the stroke orders with the fixed set of split rules requires human subjective judgement. Moreover, the fixed set of split rules cannot be applied to most of the other English characters. As a result, the most other English characters must be included in the table of English character stroke order special situation in order not to process them, with human judgement, with the fixed set of split rules. In this example, the split rules are specified by a person and the stroke orders are subjectively determined. Since, the fixed set of split rules cannot be applied to most other English characters, the table of English character stroke order special situation is necessary to prevent the fixed set of split rules applied to most other English characters. Moreover, every time a new English character is given for processing with the fixed set of split rules, a new predetermined reference table of English 
For the sake of explanation to those people who has little knowledge of Chinese, the claim invention for splitting a Chinese character draws in parallel with splitting an English character with a fixed set of split rules specified by a person. In a non-limiting example, a letter “A” can be split with a fixed set of two split rules {/, \} in order to determine the stroke orders for the letter “A”. The first split rule {/} is applied to the letter “A” to produce two parts including the first part of the first stroke {/} and the second part including the second and third strokes {-\}. The second split rule {\} is applied to the second part to separate the second part into the second stroke and the third stroke so that the stroke orders of the letter “A” is obtained as {/, \, -}. The stroke orders are subjectively determined in this process. The process of determining the stroke orders with the fixed set of split rules requires human subjective judgement. Moreover, the fixed set of split rules cannot be applied to most of the other English characters. As a result, the most other English characters must be included in the table of English character stroke order special situation in order not to process them with the fixed set of split rules. In this example, the split rules are specified by a person and the stroke orders are subjectively determined.  Since, the fixed set of split rules cannot be applied to most other English characters, the table of English character stroke order special situation is necessary to prevent the fixed set of split rules applied to most other English characters. Moreover, every time a new English character is given for processing with the fixed set of split rules, a new predetermined reference table of English character stroke order special situation must be 


Fourthly, there are 7,000 commonly used Chinese characters. With the fixed set of human selected split rules, appellant’s claim invention cannot handle even a few Chinese characters among the 7,000 commonly used Chinese characters with the subjective table of Chinese character stroke order special situation to determine the stroke orders. The stroke orders determined by the claim invention must rely upon the table of the Chinese character stroke order special situation, which is specified by a person and is modified, if no desirable stroke orders are produced, in the process of the claim invention. The stroke orders, even if capable of being determined by the claim invention, would be mostly different from the standard stroke orders set by the government. Appellant’s method requires that “the table of Chinese character stroke order special situation comprises Chinese character structures which are processed according to the Chinese character stroke order quickly determining method but determined stroke orders are different from standard stroke orders set by a standard setter”. 
With the fixed set of split rules specified by a person, Appellant’s claim invention cannot automatically handle even a few Chinese characters of appellant’s own choice, much less than a randomly selected subset of the 7,000 most commonly used Chinese characters to determine the stroke orders because most of the Chinese characters must be included in the table of Chinese 
Finally, even if appellant’s claim split method with a fixed set of split rules can be luckily applied to a few Chinese characters of appellant’s own choice to obtain the desirable stroke orders being the same as standard stroke orders, there are many different combinations of “comparing each of the two parts with said split method” by a person so that the stroke orders must be judged by a person during the splitting of the Chinese character structure into two parts. Moreover, such comparing is not objective measurable and involves human activity. The selection of the sequences of split rules together with the table is subject to human subjective judgement for a given Chinese character for splitting and the split rules for selection is a function of a given Chinese character for splitting. 
Infinitely many possible tables of Chinese character stroke order special situation must be adapted to the infinitely many combinations of the character inputs when the claim invention is applied to the infinitely many combinations of the 7,000 commonly used Chinese characters. With the infinitely many possible tables of Chinese character stroke order special situation specified by a person while being modified in the claimed method of the claim 21, the person is capable of generating infinitely many combinations of the claim invention. 


C) The claim invention involves split rules specified by people. 
The claim invention in the claim 21 and similar claims uses human-made split rules for determining the stroke orders by dividing/splitting a given Chinese character into parts, e.g., as a teaching tool as exemplified in the step for determining Chinese character stroke orders. The 
The sequence of split rules enumerated in the method of the claim 21 is the sequence of the split rules specified by people (e.g., a teacher in a classroom session on the blackboard showing to students how to split a Chinese character) and the order of recording a Chinese character is specified by people (e.g., a student). 
The sequence of split rules is subject to the human judgement and is a variable function of a particular Chinese character used for splitting. In other words, without a proper split rule being added to the set of split rules in the claim invention, certain Chinese characters cannot be split and consequently the determined stroke orders often are different from the standard stroke orders. As a consequence, the table of Chinese character stroke order special situation must include the Chinese character structures with the determined stroke orders different from the standard stroke orders. As a result, there could be infinitely many tables of Chinese character stroke order special situation according to appellant’s claim invention. 
According to the claim invention, the recited [reference] table of Chinese character stroke order special situation must include the Chinese character structures with the determined stroke orders different from the standard stroke orders. This is because appellant cannot use a fixed set of split rules for any Chinese character to obtain the standard stroke orders. Appellant may be lucky using a fixed set of split rules for obtain the standard stroke orders for a few Chinese characters, but not for many others.  Appellant is then privileged with the table of Chinese character stroke order special situation for human manipulation when the determined stroke orders are found to be different from the standard stroke orders. 

The claimed Chinese character stroke order quickly determining method is a subjective method as opposed to being an objectively measurable method. This recited method of claim 21 cannot be programmed in a definite manner for even a few Chinese characters or for even a subset or all of the 7,000 commonly used Chinese characters. It is not possible that one particular method could encompass all possible or even infinitely many ways of splitting all Chinese characters. The claim limitation of “so on” in the claim 21 highlights appellant’s uncertainty of the required steps/iterations in splitting a Chinese character. If appellant is not given a Chinese character for splitting by the use of the method, the number of iterations for splitting the Chinese character structure into two parts is unknown. The claimed “so on” is subjective to appellant’s own subjective opinion. 
Additionally, Appellant’s claim 21 on the outset recites a step of determining Chinese character stroke orders by reference to a table of Chinese character stroke order special situation. However, the table of Chinese character stroke order special situation is supposed to be a reference table, but is subject to appellant’s arbitrary alteration in the process of the claim 21 (see last three paragraphs of the claim 21) dependent upon whether the determined stroke orders are different from standard stroke orders set by the government as a standard setter. 
Moreover, the table of Chinese character stroke order special situation as recited in the claim 21 is yet a variable function of the subjective Chinese character stroke order quickly determining method at least because the claimed sequence of split rules is constructed by a 
For a subset of Chinese characters, appellant cannot technically construct a definite stroke order quickly determining method which is heavily dependent upon the given Chinese characters with the involvement of human subjective judgements. 

D) The claim invention includes appellant’s subjective opinion as to how many iterations/recursions are involved in splitting the Chinese character structure into two parts for any Chinese character:
For example, the claimed Chinese character stroke order quickly determining method as recited in the claim 21 is subjectively flawed when appellant’s claim invention set forth in the claim 21 has the subjective term “and so on”. Appellant is even uncertain as to how many iterations that split rule A-split rule D should be applied for any Chinese character. Appellant is uncertain as to what kind of the split rules should be construed prior to the Chinese character being given for splitting. Appellant is further uncertain as to the construction of an objective sequence of split rules of said split method before a Chinese character is given for splitting. There is no universally objective sequence of split rules for any Chinese character. The split rules are constructed by a human (e.g., a teacher) to teach how a particular Chinese character is structured so as to allow a Chinese Character learner to better remember the Chinese character. The sequence split rules of said split method is heavily dependent upon the human’s judgement 

E) The stroke orders are subjectively determined: 
In the last few sentences of the claim invention of the claim 21, the end result of determining the stroke orders are simply the standard stroke orders set by the government where the table of Chinese character stroke order special situation comprises the Chinese character structures with the determined stroke orders different from the standard stroke orders. However, the table of Chinese character stroke order special situation is a reference table and is given a priori by appellant. The table of Chinese character stroke order special situation is subject to change according to appellant’s subjective opinion. 
It is unnecessary for appellant to determine the stroke orders after going through the sequence of a fixed set of split rules to determine the stroke orders to be the same as the standard stroke orders set by the government. The Chinese character structures which are processed with the determined stroke orders different from the standard stroke orders specially handled in the table of Chinese character stroke order special situation (which is supposedly a reference table on the outset). 

Appellant failed to directly respond to the rationale of rejection with irrelevant arguments that the Chinese character information input/recording method in the cited patents are statutory subject matter. Appellant failed to recognize that the claim invention set forth in the base claim 21 is different from the method in any of the issued patent. 

F) The claimed first suitable split rule is subjective to human judgement of selecting one of the split rules A-D: 
For the following reasons, the first suitable split rule is NOT objective measurable because it is based on the human selection of one of the split rules A-D based on human judgement. 
Appellant’s step 2 of the claim 21 is fatally flawed. The base claim 21 recites, in part, “[a] Chinese character information recording method, comprising: 1) a step for determining Chinese character strokes, 2) a step for determining Chinese character stroke orders and 3) a step for recording Chinese characters according to the Chinse character stroke orders….wherein said step for determining Chinese character stroke orders comprises: 2a) a step for determining Chinese character stroke orders according to a Chinese character stroke order quickly determining method and 2b) a step for determining Chinese character stroke orders by reference to a table of Chinese character stroke order special situation….comparing each of the two parts with said split method….and splitting each of the two parts into two parts according to the first suitable split rule of the sequence of split rules of said split method; and so on, until the Chinese character structure cannot be continued to split according to said split method.” 

The Supreme Court decided Alice Corp. v. CLSBankInt'l, 134 S. Ct. 2347 (2014) and reiterated the framework set out in Mayo Collaborative Servs. v. Prometheus Labs Inc., 132 S. Ct. 1289 (2012) for "distinguishing patents that claim.., abstract ideas from those that claim patent-eligible applications from those concepts." Alice, 134 S. Ct. at 2355. The first stepin the analysis is to determine if the claim is directed toward a patent- ineligible concept and, if so, the second step is to determine whether there are additional elements that transform the 
Applying the first step, the claim 21 is directed to determining Chinese character stroke orders according to a Chinese character stroke order quickly determining method and determining Chinese character stroke orders by reference to a table of Chinese character stroke order special situation. The claim 21 is directed to manipulating Chinese character structure data including a series of steps including a step of determining Chinese character strokes, a step of determining Chinese character stroke orders, a step of recording Chinese characters....according to an information recording apparatus….wherein said split method comprises a sequence of split rules. The split rules are subject to the human’s subjective opinion judgement as opposed to objective measurable and cannot turn into any definite sequence of rules as a technical solution to splitting all possible Chinese characters. The identification of the stroke order of the Chinese characters is determined upon the subjective judgement of a person and the claim invention does not constitute a definite technical solution of recording Chinese characters. The Chinese character structure is split according to the rule formulated by a human so that the Chinese character stroke orders are obtained and said split method is subject to the human’s subjective opinion judgement as opposed to objective measurable. There is no definite technical split method that can be defined whereas the formulated method is arbitrarily defined by a human without technical solution to the problem. The standard stroke orders are already set by the government as a standard setter as appellant’s claim invention recites in the claim 21. It is unnecessary to go through the Chinese character stroke order quickly determining method to determine the stroke orders to be same as the standard stroke orders by a standard setter. quickly determining method” is based on appellant’s own subjective opinion and determining whether the claimed method is quick or not cannot be objectively measurable. 
Accordingly, the claim is directed to a patent-ineligible concept (i.e., abstract splitting application of character data). Furthermore, the recording of character data based on determining character strokes using the human provided split rules (which are commonly known to the general public in the Chinese community or which are commonly known to the people who knows how to write the basic Chinese Characters) and determining the character stroke orders does not constitute an inventive concept that is sufficient to ensure that the claims amount to significantly more than a patent-ineligible concept. The mere determining and recording of character data does not result in a concrete or useful application of the character data being manipulated. 
In a non-limiting example, the recitation of “so on” exemplified appellant’s uncertainty in splitting a Chinese character structure. Even if a Chinese Character is given for splitting, appellant is uncertain in the recited claim invention as to determining which part of the two parts comes first in the next round/iteration for applying the sequence of split rules in the splitting method. Such determination is heavily dependent upon a human judgement as exemplified by the recitation of “so on”. Without a given Chinese character for splitting, there is no definite process of splitting in the claimed split method. Moreover, even if a Chinese character is given for splitting, which part is selected in the next iteration for further splitting is subject to human judgement and the splitting sequence is defined by a human (who has seen a Chinese character for splitting so that a proper sequence of the split rules are correspondingly applied), as opposed to a definite technical process of splitting, using a fixed set of split rules, as opposed to variable 
Appellant is not even certain as to how the method can be performed and/or how many splitting steps/iterations are involved for splitting a Chinese character prior to the Chinese Character being given for splitting. Moreover, the recitation “until the Chinese character structure cannot be continued to split according to said split method” is subject to human judgement as there is no technical solution to judging whether the Chinese character structure cannot be continued to split according to said split method. Even if appellant were able to perform a step for determining Chinese character stroke orders by reference to a table of Chinese character stroke order special situation with human idea, such table of Chinese character stroke order special situation is human-made reference table and can be one of the human-made infinitely many tables arbitrarily set by appellant in the claim invention of the claim 21. Moreover, the reference table is later recited as being further dependent upon the determined stroke orders by the Chinese character stroke order quickly method. Such claim invention is fatally flawed for its own sake. 
The elements being recited in the claim invention are dependent upon each other in a recursive manner, as the human teaching aider is uncertain as to a proper reference table should be defined first or the table should be defined after the Chinese character stroke order quickly method has determined the Chinese character stroke orders. The end result of the claim invention after all the iterations of splitting is the stroke orders being same as the standard stroke orders set The table of the Chinese character stroke order special situation are variably dependent upon the processed Chinese character structures with the stroke orders different from standard stroke orders set by a standard setter. The table is presumably is fixed as a reference table and then is further arbitrarily modified by the human in the process of the claim invention. 
The claim invention in the claim 21 and similar claims includes a step of determining stroke orders by dividing/splitting a given Chinese character into parts as a teaching tool as exemplified in the step for determining Chinese character stroke orders. It makes sense when a teacher split the Chinese character on a blackboard to show how the Chinese character is structured, and to obtain the stroke orders similar to the standard stroke orders set by the government. 
Moreover, according to appellant’s claim invention, each Chinese character is different structured and there is no definite number of recursions/iterations for splitting a variable number of Chinese characters. The recitation of “and so on” exemplified appellant’s uncertainty as to the number of recursions/iterations required in splitting a Chinese character so that appellant relied upon appellant’s own subjective opinion in formulating the number of iterations/recursions for splitting a Chinese character structure into two parts and/or splitting each of the two parts into two parts. Appellant may be able to demonstrate the process of splitting using a fixed set of split rules for a few Chinese characters to obtain the desired stroke orders. However, it would be undesirable to use the fixed set of split rules for splitting any Chinese character of all of the 7,000 commonly known Chinese characters. 
By the recitation of “so on”, appellant may speculate many different combinations/iterations of the splitting method and many different sequences/combinations of 
G) Splitting each of the two parts into two parts involves human judgement of selecting which part of the two parts for splitting. 
In a non-limiting example, in the recitation of “comparing each of the two parts with said split method”, the selection of which part of the two parts (part X or part Y) for the next round of splitting is subject to human judgement and/or appellant’s own speculation. Other than the human selection of which part for further splitting, there is no technical solution which part (part X or part Y) after the first round of the recursion should be selected for the second round. The method of the claim 21 is thus indefinitely defined with the aid of human and/or with the aid of appellant’s own subjective speculation. When the part X is selected for splitting in the second round, the part X is further split into two parts. So it is uncertain whether each of the two parts obtained from splitting the part X is further split in the third round or the part Y obtained in the first round is further split in the third round. Appellant’s recursion is uncertainly recited and there is no definite technical solution for the recursion even if a Chinese structure is given for appellant to split using said split rules. 

Moreover, the table of Chinese character stroke order special situation as recited in the claim 21 is yet a variable function of the subjective Chinese character stroke order quickly determining method. For a subset of Chinese characters, appellant cannot technically construct a definite stroke order quickly determining method which is heavily dependent upon the given Chinese characters with the human judgement. The stroke orders determined by the step for determining Chinese character stroke orders turn out to be the same as the standard stroke orders by a standard setter (by the government). The end result of the claim invention is merely to achieve a table of Chinese character stroke order special situation which is presumably to be a reference table and thus a fixed table. However, said table of Chinese character stroke order special situation is subject to appellant’s arbitrary alteration in the claim invention. 
The basic Chinese character structures and standard stroke orders are known to the people who are versed in Chinese. Although it is necessary for a teacher to show his/her student the stroke orders of the Chinese character which turns out to be the standard stroke orders set by 

The recited steps are performed by a human depending upon a human selection of a limited number of Chinese characters out from an infinitely many combinations of the Chinse characters. The inventive concept is not sufficient to ensure that the claims amount to significantly more than a patent-ineligible concept. The mere splitting of the Chinese characters to generate stroke orders can be performed by a human and the mere generation of a table of Chinese character stroke order special situation can be performed by a human. All claim elements set forth in the claim invention are performed by a human which do not result in a concrete or useful application of the data structure or methods being generated. 
A human can apply the steps on a piece of paper or on a blackboard with respect to a given Chinese character. In other words, the Chinese character cannot vary and the split rules are variable function of the Chinese character(s). For example, a human can select a number of Chinese characters to define a table of Chinese character stroke order special situation and perform determining stroke orders for other limited number of Chinese characters using the human performed split method. Accordingly, the claim 21 is directed to human activities of receiving and manipulating Chinese characters to create stroke orders on a piece of paper by a series of steps of manipulating/split data (Chinese characters). 

Appellant failed to even mention the examination report made by Chinese Intellectual Office with respect to CN2013800116425 (see the second non-patent literature document in the IDS filed 7/23/2020). For example, in the examination report of the 11 pages of the non-patent literature, the examiner asserts that a light pen or a finger is used for inputting Chinese characters on a tablet computer according to the stroke order of the Chinese character, but the light pen and the tablet personal computer which are used are all existing well-known information recording tools, the structure of the light pen and the tablet computer is not formed (see Page 4 of the 11 pages document). Moreover, the light pen or the tablet computer being used to record the standard stroke orders set by a standard setter (by the government) has been known to one of the ordinary skill in the art. 
The recognition of the stroke orders of the Chinese characters is determined completely by the subjective idea of a person…the method is characterized in that the Chinese character structure is split according to the rules made by people, the order of recording is defined by people and therefore the technical means is not adopted (Ref. Page 4 of the 11 pages document). 

For example, the claim 21 recites the additional limitation of “an information recording apparatus” for recording the Chinse characters. The claimed information recording apparatus in the claim 21 are recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components 
In other words, a patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,” 35 U.S.C. §101, but “laws of nature, natural phenomena, and abstract ideas are not patentable,” Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) (internal quotation marks and citation omitted). Alice established the two-part framework for analyzing whether a patent claim is eligible under §101. First, it is determined whether the claims at issue are ‘“directed to’ a patent-ineligible concept.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). If the claims are determined to be directed to a patent-ineligible concept, it is next determined whether “the particular elements of the claim, considered ‘both individually and as an ordered combination,’ . . . add enough to ‘transform the nature of the claim’ into a patent eligible application.’” Id. (quoting Alice, 134 S. Ct. at 2355). Under step one of the Alice test, claim 21 recites an abstract idea. The claim 21 is directed to how to quickly identify the strokes of the Chinese characters by the subjective idea of a person wherein the 
Accordingly, the claim 21 is directed to human’s splitting of Chinese characters to obtain the stroke orders. The claims are directed to a patent-ineligible concept.” Elec. Power Grp., 830 F.3d at 1353 citing “the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under §101”. Enfish, LLC v. Microsoft Corp., where “the plain focus of the claims [was] on an improvement to the computer functionality itself.” 822 F.3d 1327, 1336 (Fed. Cir. 2016). Therefore, these claims are directed to an abstract idea. 
Under step two of the Alice test, these claims lack an inventive concept that transforms the abstract idea into a patent eligible invention. The computer components recited in the claims are generic. If a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two. See, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) (explaining that “generic computer components such as “a computer system”, an ‘interface/display,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”. Whether analyzed individually or as an ordered combination, the claims recite conventional elements at a high level of generality and do not constitute an inventive concept. See In re TLI Commc ’ns LLC v. Automotive, L.L.C., 823 F.3d 607, 614-15 (Fed. Cir. 2016) (cataloguing cases finding ineligibility under Alice step two where the claims recited “well-understood, routine, conventional activities previously known to the industry.” Without more, the representative claims fail to recite an inventive concept under Alice step two. Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing (data) information of a specified content to achieve certain results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea. 
More particularly, a large portion of the claims is devoted to collecting data (the Chinese character structure), generating new data (e.g., the special situation table) to create certain result (stroke orders) such as splitting the Chinese character structure into two parts to generate the 
They do not invoke any assertedly inventive programming or inventive data structure (or inventive stroke order data structure). Merely requiring the receiving and categorizing of information—to provide a “humanly comprehensible” amount of information (e.g., stroke orders) useful for users, by itself does not transform the otherwise-abstract processes of information collection, categorization and analysis. Inquiry therefore must turn to any requirements for how the desired result is achieved (i.e., the desired result is achieved by human subjective splitting). But in this case the claims’ invocation of computers does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and storage functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6-7. These steps describe the concept of collecting and analyzing/categorizing data, which corresponds to concepts identified by the courts as abstract ideas, such as comparing new and/or stored information and using rules to identify options (.SmartGene; see also Elec. Power Grp., 830 F.3d at 1353) and using 
All of these concepts relate to the idea practices in which a computer is used to carry out these ideas. The concept described in claims 21-40 is not meaningfully different than the idea practices found by the courts to be abstract ideas. As such, the description in claims 21-40 of splitting Chinese characters to create stroke orders by a human is an abstract idea. Splitting a Chinese character is described at a high level of generality in which the abstract idea is merely being applied to a technical area of information gathering and analysis by human. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed step for recording Chinese character according to the Chinese character stroke orders by using an information recording apparatus is additionally recited, but the step is recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. For example, the Chinese character can be input through a stroke key in a standard computer according to the known standard stroke order of the Chinese character and the code word displayed on the display screen is selected and the operation is old and well known in a standard computer equipped with the Chinese character input software and the operation does not involve any improvement on the internal performance of the standard computer or the related software of the Chinese character input method. 
The concept described in claims 21-40 is not meaningfully different than the idea practices found by the courts to be abstract ideas. As such, the description in claims 21-40 of collecting and categorize data in order to store the categorized data is an abstract idea. Collecting 
The claims 21-40 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the dependent claims 21-40 when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim 22 recites the additional limitation that said information recording apparatus is a computer system which is equipped with a Chinese character input function and a keyboard. The system is recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. The claims 22-40 recited the same abstract idea of collecting and categorizing the data in order to categorized data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional limitation describing the functions that are to be carried about by the abstract ideas of the claim 21 more specifically. The descriptions are recited at a high level generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significant more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not 


On pages 8-9 and 14-29 in the ARGUMENT, the Appellant argued with respect to the rejection based on 35 USC §112(a) or 35 USC §112(b) of the claim 21 and similar claims in substance: 
(B) “Even if the quickly of the Chinese character stroke order quickly determining method was rejected. It is just a name! After removing the quickly or changing the name to a determining method, nothing will be changed. 

The present application is addressed to a person of ordinary skill in Chinese characters and none of multiple China examiners indicates that any term or element in the claims is not clear….The splitting {5} the Chinese character structure into two parts conforms to split a singleton into two (part X and part Y). The {7} splitting each of the two parts into two parts…; and {8} so on conforms to: after splitting a singleton into two (part X and part Y) in a round, split part X (a new singleton) into two and then split part Y (another new singleton) into two in the next rounds.” 

In response to Arguments in (B), appellant’s claim invention set forth in the claim 21 is erroneously construed for the following reasons. 

A) The quickly determining method is subjective method as opposed to an objective method. 
First of all, the claimed Chinese character stroke order quickly determining method is subject to appellant’s subjective opinion as being quick in “quickly determining” stroke orders. There is no objective measurable as to how quick a method qualifies as being a quickly determining method. Appellant alleged that the method for determining the stroke orders set by the government is not as quickly as the claimed Chinese character stroke order quickly determining method, which is simply not true, as exemplified in Paragraph 0092 of appellant’s specification. 

B) By the recitation of “so on”, it is indefinite in the claim invention as to the number of iterations/recursions required for splitting the Chinese character structure into two parts. 
The number of iterations/steps for splitting the Chinese character structure into two parts is a variable. For example, for a given Chinese character in Paragraph 0083-0091 of the appellant’s specification, nine iterations/steps are required to split the Chinese character while splitting another Chinese character in Paragraph 0061-0069 requires three steps/iterations. 
It is not possible that one particular method could encompass all possible or even infinitely many ways of splitting all Chinese characters. The claim limitation of “so on” in the claim 21 highlights appellant’s uncertainty of the required steps/iterations in splitting a Chinese character. If appellant is not given a Chinese character for splitting by the use of the method, the number of iterations for splitting the Chinese character structure into two parts is unknown. The claimed “so on” is subjective to appellant’s own subjective opinion. 
However, each Chinese character of approximately 7,000 Chinese characters has its own stroke orders defined by the government and requires a different number of iterations/recursions. A fixed small set of splitting rules cannot encompass the determination of the stroke orders for all of the Chinese characters. 

C) The claim language “so on” is indefinite as it is uncertain how many iterations/recursions required for splitting the Chinese character structure into two parts following the claim language. 
Appellant’s lengthy arguments in pages 14-29 further support the assertion that the claimed method is uncertainly defined. In particular, the claimed method is indefinite in the split process of the claim invention. Appellant cannot speculate the meaning of “and so on until the Chinese character structure cannot be continued to split according to said split method” with appellant’s lengthy re-interpretation/speculation. 
Appellant cannot speculate that the recitation of “so on” necessarily be inclusive of further limitations of splitting a singleton into two parts (part X and part Y) in a round (e.g., first round), split part X into two parts (e.g., X1 and X2) and then split part Y into two parts (Y1 and Y2) in the next round(s) (e.g., second round). Appellant cannot speculate that “so on” necessarily be further inclusive of splitting part X1 and part X2 into two parts and then split part Y1 and Y2 into two parts in the third round. It is also possible that the Chinese character sub-structure X, Y may be split in two parts in two separate rounds. It is also possible that the Chinese character sub-structure X1, X2, Y1 and Y2 are split to their respective two parts in four separate rounds. The recitation of “so on” is indefinite for at least the above reasons. Furthermore, appellant recites “the two parts” that could refer to different entities such as the two parts (part X and part 
Although the stroke orders may be demonstrated by a teacher to students to be the standard stroke orders set by a standard setter, said Chinese character stroke order quickly determining method is a subjective method and is a variable function of human judgement. 
D) The claim language for the stop split rule conveys a human involvement of stopping the splitting. 
The recitation “until the Chinese character structure cannot be continued to split according to said split method” is not objective measurable and is subjective appellant’s own judgement of which Chinese character structure cannot be continued to split. 
The stop split rule has no connection with the table of Chinese Character stroke order special situation. The recitation must be subject to human subjective judgement and there is no objective measurable way to stop further split. Appellant has not established and cannot establish any objective measurable technique for how and/or when to stop the splitting in the face of 7,000 commonly used Chinese characters. If appellant’s proposed method is only a viable method for a limited few Chinese characters of appellant’s choice, appellant should have so stated that there is a unique method for a few Chinese characters, instead of speculating infinitely many available ways of splitting the Chinese characters by way of fixed set of split rules. Since the claim invention is a variable function of human judgement, the claimed method cannot be viable or implementable in a computer. 
The stop rule recitation of “until the Chinese character structure cannot be continued to split according to said split method” is not recited in connection to said table of Chinese character stroke order special situation. The stop split rule should be dependent upon the table of 
E) The determined stroke orders are subjectively changeable. 
Secondly, the method cannot produce a definite stroke orders of the Chinese character structure as recited in the claim invention. There are infinitely many combinations of applying the split rules along with the table of Chinese character stroke order special situation which is also subject to change in the claim invention. Moreover, the selection of split rules together with the table is subject to human subjective judgement for a given Chinese character for splitting and the split rules for selection cannot be unique for any Chinese Character structure. The split rules are adapted to a given Chinese character for splitting. 
Since the split rules are adapted to the Chinese characters, the determined stroke orders are dependent upon the split rules in the claim invention as well as the table of Chinese character stroke order special situation which is presumably used as a stop rule for stopping the split with respect to the basic Chinese character structures (however, the method failed to make any connection between the stop splitting and the table) because the basic Chinese character structures cannot be further split (which is somewhat objectively measurable). However, appellant made no effort in the claim invention to come up with something objective measurable stop split rule. 

F) The claimed reference table of Chinese character stroke order special situation is dependent upon determined stroke orders and is subjectively changeable. 
by reference to a table of Chinese character stroke order special situation…wherein said table of Chinese character stroke order special situation comprises: Chinese character structures which are processed according to said Chinese character stroke order quickly determining method but determined stroke orders are different from standard stroke orders set by a standard setter”. 
The table of Chinese character stroke order special situation is recited to include the processed Chinese character structures with the determined Chinese character stroke orders different from the standard stroke orders. However, the table had been referenced when determining Chinese character stroke orders. As such, determining Chinese character stroke orders must first reference to the table and yet the table is then altered after determining the Chinese character stroke orders as the table incorporates the basic Chinese character structures as well as the processed Chinese structures with the determined Chinese character stroke orders different from the standard stroke orders. 
There is no certainty with respect to the stroke orders determined by the claimed step for determining Chinese character stroke orders as appellant can change the table of Chinese character stroke order special situation in the method of claim 21 (see the last 9 lines of the claim 21) after determining the stroke orders different from the standard stroke orders. For example, the stroke order for the Chinese character in Paragraph 0053 is different from the standard stroke orders set by the government. However, the stroke orders in Paragraph 0092 of appellant’s specification for a particular Chinese Character is merely the standard stroke orders set by the government.   
by reference to a table of Chinese character stroke order special situation while the table of Chinese character stroke order special situation supposedly being a fixed reference table. However, the table is afterwards constructed after Chinese character structures are processed according to said Chinese character stroke order quickly determining method (see the last 9 lines of the claim 21). These limitations are self-contradictory as the reference table of Chinese character stroke order special situation is supposedly a fixed reference table and cannot be a variable function of said Chinese character stroke order quickly determining method. The step of determining Chinese character stroke orders must reference to the table of Chinese character stroke order special situation. The claimed table of Chinese character stroke order special situation is uncertainly defined in the claim invention. The recitation “the table of Chinese character stroke order special situation comprises Chinese character structures which are processed according to the Chinese character stroke order quickly determining method but determined stroke orders are different from standard stroke orders set by a standard setter” does not make sense as it is unclear whether appellant seeks to set the table of Chinese character stroke order special situation as a reference table or appellant seeks to obtain a new table of Chinese character stroke special situation after processing the Chinese character structures. 
G) The claim language of “splitting each of the two parts into two parts” is ambiguous and not clear when multiple iterations/recursions are involved in splitting a typical Chinese character. 
Appellant’s claim 21 requires recursively splitting each of the two parts into two parts again and again. The claim language “the two parts” are indefinitely and ambiguously defined. The claimed split method comprises a sequence of split rules and the number of split rules is 
For example, the two parts could be the two parts in Paragraph 0083 of appellant’s specification or the two parts in Paragraph 0084 of appellant’s specification, or the two parts in Paragraph 0085 of the appellant’s specification or the two parts in Paragraph 0086 of appellant’s specification or the two parts in Paragraph 0087 of appellant’s specification or Paragraph 0088 of appellant’s specification or Paragraph 0089 of appellant’s specification or Paragraph 0090 of appellant’s specification or Paragraph 0091 of appellant’s specification. However, appellant repeatedly refers the same term to different entities within the Chinese character structure. 
The recitation does not uniquely convey a specific two parts within a Chinese character structure and could refer to any two parts subjectively selected by a human during a splitting as a result of any iteration of applying the split rules in splitting each of the two parts. 

H) the Chinese character stroke order quickly determining method is a subjective method as opposed to being an objective method for determining the stroke orders. 
The Chinese character stroke order quickly determining method is a variable function of the Chinese character(s), resulting in an infinitely many possible methods. The number of iterations/recursions for splitting a Chinese character structure into two parts is a variable function of the Chinese character. A human must be involved in applying a proper split rule 
Moreover, the sequence of split rules is constructed as a function of the Chinese character structure(s). The sequence of split rules varies depending on a given Chinese character structure. The split rules can be added or deleted from the claim invention so that the claim invention is a variable function of the subjective split rules, even if the split rules are preconfigured by a human. The sequence of split rules can only be uniquely determined and is yet determined by human for a given Chinese character structure. The process of Chinese character structure being split as a function of the preconfigured sequence of split rules is exemplified in the dependent claims 25-37 whereas the split rules further includes the human-specified split rule E, split rule C2, split rule C4, split rule B2, split rule B4, split rule A2 and split rule F. By way of incorporation of further split rules, appellant attempted to alter the determined stroke orders and/or the table of Chinese character stroke order special situation. Appellant attempted to incorporate infinitely many combinations of the split rules are defined by the human to yield infinitely many different methods of the claim invention. 

I) Reponses to Appellant’s arguments
Appellant’s arguments are based on the imported additional limitations into the claim 21 in an effort to address the indefiniteness in splitting. For example, appellant has new interpretation, for the first time during the entire prosecution history, with respect to the recitation “and so on until the Chinese character structure cannot be continued to split according to said split method” with lengthy explanation in Pages 15-16 of Arguments. However, appellant 
For example, appellant cannot import limitation of “after splitting a singleton into two (part X and part Y) in a round, split part X (a new singleton) into two and then split part Y (another new singleton) into two in the next rounds” into the claim 21 to replace the claim limitation “so on” in order to overcome the indefiniteness of the iterations in splitting a Chinese character. Even if a Chinese Character is given for splitting, the recited claim invention is uncertain as to determining which part of the two parts (either part X or part Y) comes first in the next round/iteration for applying the splitting method. Such determination is heavily dependent upon a human judgement as exemplified by the recitation of “so on” and how many steps/iterations following the recitation of “so on”. 
Appellant interpreted the claim language “and so on” as “after splitting a singleton into two (part X and part Y) in a round, split part X (a new singleton) into two and then split part Y (another new singleton) into two in the next rounds” which is not found as a claim limitation in the claim 21. 
Appellant collectively refers the claimed “Chinese character structure” to any singleton including a whole Chinese character, any singleton including an old singleton and/or a new singleton within the Chinese character in a plurality of rounds of splitting. There is no definite process of splitting in the claimed split method without human participation as the splitting sequence is defined by a human, as opposed to a definite technical process of splitting. Other than a definite sequence of human splitting of the given Chinese characters, Appellant is not even certain as to how the method can be described with no ambiguous claim languages, how the method can be implemented and/or how many splitting steps are involved for splitting a Chinese 
The claim invention in the claim 21 and similar claims set forth human-made stroke orders of dividing/splitting a given Chinese character into parts as a teaching tool as exemplified in the step for determining Chinese character stroke orders. The sequence of split rules enumerated in the method of the claim 21 cannot be fixed with respect to any Chinese character as the sequence of the split rules can only be applied when a Chinese character structure is given. In the recitation of “comparing each of the two parts with said split method”, the selection of which part of the two parts (part X or part Y) for the next round of splitting is subject to human judgement. There is no technical solution which part (part X or part Y) in the first round of the recursion should be selected for the second round. The method of the claim 21 is thus indefinitely defined with the aid of human selection of part X or part Y for the next round of splitting. For example, when the part X is selected for splitting in the second round, the part X is further split into two parts. So it is uncertain whether each of the two parts obtained from splitting the part X is further split in the third round or the part Y obtained in the first round is further split in the third round. Appellant’s recursion is uncertainly recited and there is no 
The sequence of split rules is subject to the human judgement and is a variable function of a particular Chinese character used for splitting. Appellant cannot provide in the claim invention a definite technical solution for any Chinese character structure. The claimed Chinese character stroke order quickly determining method is subjective method as opposed to being an objective method for any Chinese character structure. This recited method of claim 21 cannot be programmed for even a few Chinese characters, much less than even a subset or all of the 7000 Chinese characters. 

Moreover, the claimed Chinese character stroke order quickly determining method as recited in the claim 21 is subjectively flawed when appellant recites “and so on” as appellant is uncertain as to the sequence of split rules of said split method before a Chinese character is given for splitting. There is no universal and definite sequence of split rules for any Chinese character to determine the stroke orders. The sequence split rules of said split method is heavily dependent upon the human and the particular Chinese Character being used for splitting. There is no definite or universal way for splitting any subset of the commonly used approximately 7,000 Chinese characters by way of human made small set of splitting rules. However, each Chinese character of approximately 7,000 Chinese characters has its own stroke orders defined by the government. A fixed small set of splitting rules cannot encompass the determination of the stroke orders for all of the Chinese characters. 

Moreover, the claim invention in the base claim 21 is indefinite and ambiguous and the scope of claim invention is uncertainly defined for the following additional reasons. 
In a non-limiting example, the recitation of “splitting each of the two parts according to the first suitable split rule of the sequence of split rules of said split method; and so on, until the Chinese character structure cannot be continued to split according to said split method” does not make sense. According to appellant’s claim invention, the same Chinese character structure is subject to the same split rules in a recursion. For example the Chinese character structure in the first round has already been split into two parts (e.g., part X and part Y) and in the next round, appellant cannot split the same Chinese character structure that has already been split into two parts. Appellant instead split either part X or part Y depend upon the human’s subject judgement in a next iteration. Appellant can only split in the second round either the first part or the second part of the Chinese character structure where the parts are obtained in the first round. However, appellant indefinitely and circularly applies the same first suitable split rule repeatedly to the same Chinese character structure without referring to the second suitable split rule in the second round or the third suitable split rule in the third round, etc.. The first suitable split rule could refer to any one of the split rules A-D. 
Appellant cannot kept using the first suitable split rule to split the compositions of the Chinese character structure repeatedly and indefinitely. Appellant’s claim language set forth in the claim invention does not make sense at all. 

Appellant failed to particularly point out and distinctly claim the subject matter which appellant regards as the invention in the exemplary claim 21. The indefinite language includes “and so on”.
The recitation of “and so on” is indefinite as it is ambiguous as to what is followed from the claim limitation. 
Additionally, “the first split rule”, “the last split rule” and “the first suitable split rule” at lines 15-17 of the claim 21 lack antecedent basis in the claim 21. The meaning of “the first suitable split rule” is ambiguous and not clear. 
Moreover, the table of Chinese character stroke order special situation as recited in the claim 21 is first recited as a reference table, yet the table is a variable function of the subjective Chinese character stroke order quickly determining method. For a subset of Chinese characters, appellant cannot technically construct a definite stroke order quickly determining method which is heavily dependent upon the given Chinese characters with the human judgement of applying the sequence of split rules, or human judgement of stopping the split method or the human judgement of splitting each of the two parts. 
Appellant’s claim invention set forth in the claim 21 recites (a) “a step for determining Chinese character stroke orders by reference to a table of Chinese character stroke order special situation” and (b) “wherein said table of Chinese character stroke order special situation comprises: Chinese character structures which are processed according to said Chinese character stroke order quickly determining method but determined stroke orders are different from standard stroke orders set by a standard setter.” The limitation (a) shows that the step for determining Chinese character stroke orders is dependent upon a table of Chinese character stroke order special situation and the limitation (b) shows that the table of Chinse character stroke order special situation is a variable depending upon the step for determining Chinese character stroke orders. The limitation (a) shows that the table of Chinese character stroke order special situation must be given prior to performing the step for determining Chinese character 

On pages 19-29 in the ARGUMENT, the Appellant argued with respect to the rejection based on 35 USC 112(a) or 35 USC §112(b) of the claim 21 and similar claims in substance: 
(C) “In the world, there are infinite methods and things. We cannot use just a method to process infinite things or make a thing to be processed by infinite methods. For one or infinite methods, things which can be processed by the method must conform to features specified in the method….’comparing a Chinese character structure with a split method’ refers to compare features of the Chinese structure with features specified in the split method….A Chinese character structure can refer to a whole of the Chinese character structure or to compositions of the Chinese character structure…the Chinese character structure clearly refers to compositions of the Chinese character structure….{5} the Chinese character structure (which are recited in round 1) refer to a whole of the Chinese character structure; {9} the Chinese character structure refers to compositions of the Chinese character structure.” 

In response to Arguments in (C), the claim invention defined in the claim 21 is a variable function of the Chinese character and a variable function of human judgement. The claim 21 encompasses any possible combinations of applying a fixed set of split rules to a subsequent part of the two parts in said split method. Moreover, the sequence of split rules often changes with respect to a given Chinese character, as exemplified by other possible split rules in the dependent However, each Chinese character of approximately 7,000 Chinese characters has its own stroke orders defined by the government. A fixed small set of splitting rules cannot encompass the determination of the stroke orders for all of the Chinese characters. 

Appellant now speculated features specified in the said split method as being features of a Chinese character structure. Appellant now contended that the recited comparing means comparing the vertical gap of a Chinese character structure with the rule text component in said split rule A that contains in part “vertical gap”. Appellant is invited to amend the claim limitation of comparing with appellant’s specific argument to clarify the claim invention. 
Appellant construed the vertical gap of the Chinese character structure as being a feature specified in said split rule A. However, the vertical gap of the Chinese character structure is not compared with a feature specified in said split method as there is no such thing as to the vertical gap specified in said split method. The vertical gap may be associated with the split rule A. The split method may include split rule A that has a sentence that contains the vertical gap which is not a feature of the split method. The Chinese character structure may have the horizontal gap feature. 
Appellant for the first time argued that the features specified in said split method are the definite set of features such as {vertical/gap, horizontal gap, a turning gap, a turning potential gap}. Appellant merely speculated that the recitation of comparing refers to comparing the specific features of the Chinese character structure with the specific features specified in said split method. Appellant is invited to amend the claim limitation of comparing with appellant’s specific arguments to clarify the claim invention.  

The features specified in the split method may also refer to the split rules (split rule A-split D). For example, even though a horizontal gap may be a feature of a Chinese character structure, the horizontal gap is not considered as a feature of split rule B. The split rule B specified a rule using a horizontal gap of the Chinese character structure. Applying split rule B to the Chinese character structure is not equivalent to comparing the horizontal gap of the Chinese character structure with the horizontal gap of split rule B. It does not make sense with respect to appellant’s speculated new term “features specified in said split method”. 
Nothing is definite in the claim invention. Appellant seems to refer to applying the split rules to the Chinese character structure by the recitation of comparing. However, applying the split rules to the Chinese character structure is not equivalent to comparing the features of the Chinese character structure to the features specified in the split method. 

The term of “comparing” set forth in the base claim 21 is ambiguous and not clear. Appellant is comparing an apple with an orange. For example, a Chinese character structure as an object cannot be compared with a split method of a sequence of steps. A split method comprises a sequence of steps while a Chinese character structure is an object. 
Appellant argues that it refers to compare features of the Chinese character structure with features specified in the split method. What are the features specified in the split method? What are the features of the Chinese character structure? These languages are indefinite and do not make sense as features of the Chinese character structure often refers to the characteristics of the 

The term of “comparing” is ambiguous and not clear. It is not clear whether the comparing step is related to applying said split method to a Chinese character structure by running through each of the split rules of said split method. The first suitable split rule is uncertainly defined as appellant repeatedly applying said split method to each of the two parts while the two parts refer to any two parts in any one of the previous applications of said split method and thus the first suitable split rule refers to any one of the applied split rule to any one of the two parts in any one of the previous applications of said split method. Moreover, there is no definition as to what would be a Chinese character stroke order quickly determining method. The scope of the claim invention is uncertainly defined. 
Appellant failed to recognize that a Chinese character may contain multiple vertical gaps or multiple horizontal gaps or multiple turning gaps or multiple turning potential gaps. Accordingly, appellant’s split rule A/B/C/D cannot be unique and the scope of the claim invention is uncertainly defined. The claim invention set forth in the claim 21 can only be performed by a human as opposed to be uniquely programmable by a computer based on the human’s choice of a vertical gap, or a horizontal gap or a turning gap or a turning potential gap in the first place with respect to each of the split rules and based on the human’s selection of a Chinese character stroke order quickly determining method and table of Chinese character stroke order special situation. Appellant failed to specifically point out as to how the claimed Chinese character stroke order quickly determining method is performed and provide any steps related to how to determine the Chinese character stroke order so as to be qualified as a quickly 
Appellant also failed to definitely provide a table of Chinese character stroke order special situation as the claimed table is a variable depending how many Chinese character structures are selected by the human and processed by the claimed quickly determining method. Appellant’s two “comparing” steps as recited the split method are human steps of comparing as the split rules are defined by the human. The recitation of “the first suitable split rule” is uncertainly defined. The scope of the claim invention cannot be ascertained. Appellant’s claim limitation “and so on” is indefinitely defined because it cannot be determined how many times the comparing is performed. Appellant’s claim invention also recites “splitting each of the two parts into two parts according to the first suitable split rule…and so on” is indefinitely defined as appellant refers the same two parts in the next split method to the two parts in the previous split method so that it is uncertain which two parts appellant is referring to in a third round of performing the split method. 
The claimed Chinese character stroke order quickly determining method and a table of Chinese character stroke order special situation and said split method are subject to a human’s subjective judgement as opposed to be subjective measurable. 
The claimed Chinese character stroke order quickly determining method is indefinitely defined as the claimed split method is uncertainly defined to include any combination of split rules (e.g., split rule A, split rule B, split rule C, split D, split rule, split C2, split B2, split A2, split rule F, split rule C4, split rule B4} in any subjective order speculated by appellant. 


(E) “Further, supposing that examiner who was beyond all Chinese in the field of Chinese characters can easily combine references and then input the 7,000 Chinese characters on a computer according to stroke orders obtained via applying the combination of references, the present invention is still non-obvious to a person of ordinary skill in Chinese characters…. Therefore, no matter whether being new, the Chinese character information input/recording method of the present application is statutory subject matter” 

In response to Arguments in (E), appellant admittedly stated that the claim invention is not novel as the splitting is known to people who know Chinese. Each Chinese character has the standard stroke orders set by the government. 
As evidenced in the last two paragraphs of the claim 21 which recite “wherein said table of Chinese character stroke order special situation comprises: Chinese character structures which are processed according to said Chinese character stroke order quickly determining method but determined stroke orders are different from standard stroke orders set by a standard setter”, said Chinese character stroke order quickly determining method determines stroke orders to be the same as those set by the government, otherwise, the Chinese character structures are placed in said table of Chinese character stroke order special situation. 

 Appellant merely made general allegation for patentability of the claim invention with responding to the rationale of rejection in the 103(a) section of the Final Office Action. 

Chiang’s splitting of the Chinese characters into the basic structural units can be combined with Li FIG. 3 that makes the claim invention obvious over the combination of Chiang FIG. 11 and Li FIG. 3. The examiner relied upon at least one embodiment of Li FIG. 3 where the first character in FIG. 3 has been subject to an orderly split recursively in a four steps. Appellant is advised to refer to the newly cited Chellapilla et al. US-PGPUB No. 2007/0133883 (not relied upon in the current rejection) at FIG. 2 for the recursive split of a Chinese character 210 including the first split 220, the second split 230 which constitutes the orderly split method of a Chinese character. 
Appellant misinterpreted the cited Chiang reference and attacked Chiang in an obviousness type of rejection. Appellant repeated the specification’s disclosure and specifically alleged that “the way that the combination of references determines Chinese character stroke orders is different from the way shown in the present application” and “the combination of references cannot determine a Chinese character stroke orders in the way showed in the present application”. This argument is irrelevant as the rejection is directed to the claim invention set forth in the claims, as opposed to the way stipulated in the detailed description in appellant’s specification.  
In Remarks, appellant argues that Chiang does not teach the Chinese character stroke order quickly determining method of the present application. 
Appellant should refer to Li FIG. 3 for the order of splitting including a first splitting step, second split step and third splitting step and forth splitting step. 
In response, Chiang teaches a writing sequence of the basic units of a Chinese character being split into the basic structural units and Li teaches at FIG. 3 the Chinese character stroke 
Appellant misinterpreted Chiang with misinterpretation that the reference numbers marked in the blocks in Figure 11 do not refer to the order of steps decomposing a Chinese character. However, Figure 11 shows the order of steps of decomposing a Chinese character with a Doubleton being decomposed in one step, a Triplex Chinese character being decomposed in an order of two steps (in the order of upper to bottom or in the order from left to right). 
Appellant argues that nothing shows in words in Chiang that the Steps 1.1 and 1.2 or Steps 2.1 and 2.2 are performed circularly. 
Chiang’s splitting of the Chinese characters into the basic structural units can be combined with Li FIG. 3 that makes the claim invention obvious over the combination of Chiang FIG. 11 and Li FIG. 3. 
The claim invention in the base claim 21 is indefinite and ambiguous and the scope of claim invention is uncertainly defined. 
In a non-limiting example, the recitation of “splitting each of the two parts according to the first suitable split rule of the sequence of split rules of said split method; and so on, until the Chinese character structure cannot be continued to split according to said split method” does not make sense. According to appellant’s claim invention, the same Chinese character structure is subject to the same split rule in a recursion. For example the Chinese character structure in the first round has already been changed into two parts and in the next round, appellant cannot split the same Chinese character structure that has already been split into two parts. Appellant can only split in the second round either the first part or the second part of the Chinese character structure in the first round. However, appellant indefinitely and circularly applies the first suitable split rule repeatedly to the same Chinese character structure without referring to the second suitable split rule in the second round or the third suitable split rule in the third round, etc.. Appellant cannot kept using the first suitable split rule to split the Chinese character structure repeatedly and indefinitely. Appellant’s claim invention does not make sense at all. 
Appellant failed to recognize that the writing sequence of the three or more basic structural units according to Li FIG. 3 requires that the Chinese character be split in a step-by-step procedure according to the convention of the writing order (e.g., from left to right or from 
In other words, Chiang teaches a step for recording Chinese characters according to Chinese character stroke orders by using an information recording apparatus. 
Chiang’s splitting of the Chinese characters into the basic structural units can be combined with Li FIG. 3 that makes the claim invention obvious over the combination of Chiang FIG. 11 and Li FIG. 3. The examiner relied upon at least one embodiment of Li FIG. 3 where the first character in FIG. 3 has been subject to an orderly split recursively in a four steps. Appellant is advised to refer to the newly cited Chellapilla et al. US-PGPUB No. 2007/0133883 (not relied upon in the current rejection) at FIG. 2 for the recursive split of a Chinese character 210 including the first split 220, the second split 230 which constitutes the orderly split method of a Chinese character. 
For example, Chiang teaches at column 8, lines 30—40 “a data file which includes the list of compositional strokes 312 is then outputted from the stroke sequence translator 310 to a stroke sequence sorter 320 which includes a stroke definition table 316 provided with a numerical code for each standard strokes…These numerical character code is then used by the sequence sorter 320 to generate a sorted list or characters 324 according to the order of the numerical character codes" and column 9, lines 1-20 citing "The processor further includes a sorting means 320 for sorting out the sequential order for arranging the characters by employing the numerical character-code determined by the encoding means for each of the characters. The the ordered compositional strokes whereby the encoding means is provided to combine the numerical codes for the ordered compositional strokes into the numerical character codes for each character”. 
Appellant stated that we suppose….Chiang’s decomposition of a Chinese character refers to the order of steps decomposing a Chinese characters and alleged that the reference numbers marked in the blocks in Figure 11 do not refer to the order of steps decomposing a Chinese character. In response, Chiang teaches a suitable split rule as recognized by the appellant and the order of steps in decomposing a Chinese character. 
Appellant argues that decomposing a Chinese character into several parts does not teach splitting a Chinese character into two parts in a step. However, Chiang at least teaches decomposing Doubleton into two parts which teaches splitting a Doubleton Chinese character into two parts in a single step. Appellant failed to recognize that a writing sequence of singletons 309 is the writing sequence order of the basic Chinese character units and the sequence order refers to the writing sequence of the basic units after splitting the Chinese character and the decomposition requires one or more splitting steps because the writing sequence requires the splitting from left to right order or splitting from the upper to the bottom order. 
Chiang’s splitting of the Chinese characters into the basic structural units can be combined with Li FIG. 3 that makes the claim invention obvious over the combination of Chiang FIG. 11 and Li FIG. 3. The examiner relied upon at least one embodiment of Li FIG. 3 where the first character in FIG. 3 has been subject to an orderly split recursively in a four steps. 


Chiang further teaches the claim limitation: 
split rule A. if a Chinese character structure contains a vertical gap which can be run through, obtaining a vertical line to run through the vertical gap of the Chinese character structure, the left part of the vertical line being a first recording part, the right part of the vertical line being an after recording part (The first Element of “Doubleton” of FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units"),
split rule B. if a Chinese character structure contains a horizontal gap which can be run through, obtaining a horizontal line to run through the horizontal gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part (The second Element of “Doubleton” FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units"),
split rule C. if a Chinese character structure contains a turning gap which can be run through, obtaining a turning line to run through the turning gap of the Chinese character structure, the outside part of the turning line being a first recording part, the inside part of the turning line being an after recording part (The “Mu” character in FIG. 1 or the sixth character in FIG. 3 must be split into character strokes with the turning gap similar to the division scheme for the last three characters being divided into triplex in FIG. 11 wherein for example, the last character in triplex in FIG. 11,  there is an inside part 2 of the turning line and the outside part 3 of the turning line for the stroke. 
Chiang also teaches in the third Element of “Doubleton” FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units"),
split rule D. if a Chinese character structure contains a turning potential gap which can be run through, obtaining a turning line to run through the turning potential gap of the Chinese e.g., Chiang teaches that the fourth “Tuo” character in FIG. 1 or the second character in FIG. 3 must be split into character strokes with the potential turning gap similar to the division scheme for the last Doubleton character being divided into doubleton in FIG. 11 wherein for example, for the last doubleton character in FIG. 11,  there is an inside part 1 of the turning line and the outside part 2 of the turning line wherein the inside part 1 may not touch the outside part to form a potential turning gap. 
Chiang teaches at FIG. 3 that the fourth stroke “41” of the second character at FIG. 3 shows that there is a potential gap in the first stroke such that the character structure is decomposed into “45 4F 41 41 45”. 
The third and sixth Elements of “Triplex” of FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units"),
wherein said table of Chinese character stroke order special situation comprises: Chinese character structures which are processed according to said Chinese character stroke order quickly determining method but determined stroke orders are different from standard stroke orders set by a standard setter and basic Chinese character structures which are not processed according to said Chinese character stroke order quickly determining method (e.g., Chiang further teaches at FIG. 13 using the Character Definition Table 304 to decompose the character to singleton in the form of FIG. 3 and Writing sequence rules 306 for each character to generate numerical character codes. For example, the sixth character in FIG. 3 may be decomposed into character strokes including the basic two parts according to the decomposition in FIG. 11 and the additional strokes forming the basic two parts and the determined stroke orders are different from standard stroke orders according to the Character Definition Table 304 and the Writing Sequence rules 306 of FIG. 13 which are used to determine the character structures and one alphabet (stroke) in the basic character units in FIG. 11 is not further divided such as the third stroke “41” of the second character in FIG. 3. 
Chiang teaches that the fourth “Tuo” character in FIG. 1 or the second character in FIG. 3 must be split into character strokes with the potential turning gap similar to the division scheme for the last Doubleton character being divided into doubleton in FIG. 11 wherein for example, for the last doubleton character in FIG. 11,  there is an inside part 1 of the turning line and the outside part 2 of the turning line wherein the inside part 1 may not touch the outside part to form a potential turning gap. 
Chiang teaches at FIG. 13 decomposing a series of sequenced basic structural units (standard character stroke units) into a set of corresponding compositional strokes 312 according to a table of the Chinese character stroke order special situation (Table 304 and 306) on a loop basis for each character wherein each basic structural units comprise one or more strokes so that the determined stroke orders in FIG. 3 are different from standard stroke orders set forth in FIG. 11. Moreover, the basic structural units such as 4F, 3A, 3D, 4C, 4D and 49 in FIG. 3 are not further decomposed and are thus not processed according to said character stroke order quickly determining method in Step 420 and Step 425 of FIG. 13. 
Chiang teaches at FIG. 3 that the fourth stroke “41” of the second character at FIG. 3 shows that there is a potential gap in the first stroke such that the character structure is decomposed into “45 4F 41 41 45”. 
Chiang teaches that the stroke corresponding to “3A” or “3D” or “30” or “32” in FIG. 3 is a special situation stroke order and the special situation writing sequence rule of FIG. 12. 
Chiang teaches at FIG. 2 and column 5, lines 15-30 that it should also be noted that the strokes are specially organized according to the shape and writing direction of each stroke…..The organization of these strokes into different shape types also aids a user of this system to create a mental picture such that the effort in memorizing the sequence of these strokes is further simplified. 
Chiang teaches at FIG. 12 and column 8, lines 20-30 applying these basic writing sequence rules to determine....2) the writing sequence of these basic units and 3) the stroke writing sequence within each basic unit.
Chiang teaches at column 8, lines 30—40 “a data file which includes the list of compositional strokes 312 is then outputted from the stroke sequence translator 310 to a stroke sequence sorter 320 which includes a stroke definition table 316 provided with a numerical code for each standard strokes…These numerical character code is then used by the sequence sorter 320 to generate a sorted list or characters 324 according to the order of the numerical character codes". Chiang teaches at column 9, lines 1-20 "the processor further includes a sorting means 320 for sorting out the sequential order for arranging the characters by employing the numerical character-code determined by the encoding means for each of the characters. The encoding means further includes a stroke sequence –translator 310 having a standard stroke table 304 and a stroke writing sequence rule table 306 for determining a list of ordered compositional strokes 312 for each of the characters. The encoding means further includes a stroke definition table 316 for providing a numerical code for each of the ordered compositional strokes whereby the encoding means is provided to combine the numerical codes for the ordered compositional strokes into the numerical character codes for each character”). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JIN CHENG WANG/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613         
                                                                                                                                                                                               /KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.